Title: From George Washington to John Jay, 27 June 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Quarters New Windsor June 27th 1779
        
        It gives me infinite pain, that the circumstances of the service oblige me to trouble Congress with a frequent repetition of the same subjects—But every hour distracts my attention with fresh instances of the inconveniencies, that result from the want of system in a department which I have frequently mentioned. These compel me again to intreat that Congress will be pleased to take decisive measures to extricate it from the confusion in which it is involved.
        I am at a loss to know to whom I am to address myself, as head of the Clothier’s department. Every deputy seems to act by a separate and independent authority. There seems to be no person to take a general superintendency, to apportion the stock in hand to the different parts of the Army, their numbers and wants; and to preserve a common rule in the mode of delivery. For want of this, while the troops at one post are amply supplied, those at another are suffering the greatest distress. The pleasure of the commanding Officer is the only standard by which the supplies are regulated; and it has sometimes happened that particular officers either more attentive to the accommodation of the troops under their immediate command, than to the general convenience of the service, or unacquainted with the state of our resources, have taken steps of a very exceptionable nature for supplying their particular commands at the expence of the Army at large. Even the officers at some posts have been liberally furnished either from the public stores or from private ones by orders on public agents to pay for them, while those at others have seen their most pressing applications rejected. For my own part as there was no regular provision made, adequate to the wants of the officers in general, I have been deaf to their importunities, even when there have been a few articles in store. Congress will easily perceive how a discrimination of this kind must operate, and will feel the necessity of adopting some plans that will make the distributions more equal and uniform. This can only be done by having a proper head and regular subordination throughout the members with general regulations for the management of the department—I request to be informed if Mr Mease is continued Clothier General.
        The situation of the Sixteen additional regiments has been all along the most disagreable that can be immagined. They have been

destitute of every advantage the other troops have enjoyed. The resignations from the extreme necessities of the Officers have been numerous and the spirit of resigning is now become almost universal. Every expedient that could operate upon their hopes their patriotism or their honor has been exhausted—The Regiments for want of a sufficient numbers of officers and for want of zeal in the few that remain are dwindling to nothing. Several of those, Gentlemen of sentiment and much attached to the service, lately waited upon me to represent their case. They stated their sufferings in terms the most affecting and supported by facts that could not be questioned—Their expressions of regret at finding themselves obliged to quit the Army had every appearance of genuineness. I prevailed upon them with great difficulty to suspend their determination a little longer to see whether some measures would not be adopted in their favour.
        The resolve of the 15th March has hitherto had no operation nor will it in all probability answer the purpose for which it was intended. If the States should even interest themselves in behalf of these Regiments—the mixture of different men from different States in the same Corps will make the supply very troublesome and precarious. I se[e] no alternative but this—either Congress must make a special provision for them or they must in a little time gradually dissolve. The Cavalry and part of the artillery are upon a similar establishment. I am informed that some cloathing has been lately provided on Continental account for the officers and are coming on to the Army, though I have had no regular information on the subject—If this should be true, it is requisite some particular direction should be given for their distribution; I shall be glad to receive the commands of Congress on the subject.
        I have frequent applications from the officers for allowances of spirits, supported by a plea that it is done elsewhere: I am informed that the officers at Providence are supplied with rum at the rate of Nine Shilgs $ gallon. I think it highly reasonable and necessary, that they should be supplied at a moderate rate proportioned to their pay; but as there is no proper authority for doing it, I do not think myself at liberty to adopt the measure; at the same time I should be happy to see so reasonable a request gratified, and the whole put upon an equal footing by some general regulation. They cannot possibly furnish themselves otherwise. If Congress should think proper to direct any allowance of this kind, it will perhaps be expedient to make it conditionally to be given when the stock in store will permit and liable to be suspended by the commanding Officer. My situation as the affair now stands is delicate and disagreable. The Officers of this Army will not be satisfied with less indulgence than is enjoyed by those of the

other troops. They may view the refusal on my part as too punctilious and rigid. This concurs with other reasons to make me anxious a speedy determination should take place either to make the allowance general or prevent it everywhere.
        I was duly honored with your Excellency’s favour of the 20th. Previous to the receipt of it, in consequence of a Letter from the Board of War, I had directed The Commissary of Prisoners to send Capt. Featherstone into New York on parole till recalled or exchanged. He is to be considered as Lieutenant as it has all along been an admitted principle that the rank at the time of capture should govern. With the greatest respect and esteem I have the honor to be Your Excellency’s most Obedt humble servt
        
          Go: Washington
        
        
          P.S. At or near the time the resolve of Congress was past for the establishment of the Inspectorship, another resolve was past, to the best of my recollection, providing for the former Brigade Majors, as Aide de Camps to the Brigadiers, and allowing the Brigadiers where they were not supplied in this manner to take Aide De Camps from the line. As I do not find these regulations among my papers, I am obliged to trouble Your Excellency with a request to forward me a copy.
        
      